Table Of Contents UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [Mark One] [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2014 [_] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 0-32637 AMES NATIONAL CORPORATION (Exact Name of Registrant as Specified in Its Charter) IOWA 42-1039071 (State or Other Jurisdiction of (I. R. S. Employer Incorporation or Organization) Identification Number) AMES, IOWA 50010 (Address of Principal Executive Offices) Registrant's Telephone Number, Including Area Code: (515) 232-6251 Not Applicable (Former Name, Former Address and Former Fiscal Year, if Changed Since Last Report) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this Chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes _ X _No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer, or a smaller reporting company. See definition of “accelerated filer”, “large accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act: Large accelerated filer Accelerated filer X Non-accelerated filer Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No X_ Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. COMMON STOCK, $2.00 PAR VALUE (Class) (Shares Outstanding atOctober31, 2014) Table Of Contents AMES NATIONAL CORPORATION INDEX Page Part I. Financial Information Item 1. Consolidated Financial Statements (Unaudited) 3 Consolidated Balance Sheets at September 30, 2014 and December 31, 2013 3 Consolidated Statements of Income for the three and nine months ended September 30, 2014 and 2013 4 Consolidated Statements of Comprehensive Income for thethree and nine months ended September 30, 2014 and 2013 5 Consolidated Statements of Stockholders’ Equity for the nine months ended September 30, 2014 and 2013 6 Consolidated Statements of Cash Flows for the nine months ended September 30, 2014 and 2013 7 Notes to Consolidated Financial Statements 9 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 28 Item 3. Quantitative and Qualitative Disclosures About Market Risk 48 Item 4. Controls and Procedures 48 Part II. Other Information Item 1. Legal Proceedings 49 Item 1.A. Risk Factors 49 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 49 Item 3. Defaults Upon Senior Securities 49 Item 4. Mine Safety Disclosures 50 Item 5. Other Information 50 Item 6. Exhibits 50 Signatures 51 2 Table Of Contents AMES NATIONAL CORPORATION AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (unaudited) September 30, December 31, ASSETS Cash and due from banks $ 25,685,197 $ 24,270,031 Interest bearing deposits in financial institutions 41,529,118 23,628,117 Securities available-for-sale 568,103,061 580,039,080 Loans receivable, net 615,701,355 564,501,547 Loans held for sale 447,423 295,618 Bank premises and equipment, net 15,984,355 11,892,329 Accrued income receivable 8,589,329 7,437,673 Other real estate owned 10,187,794 8,861,107 Deferred income taxes 1,662,407 5,027,103 Core deposit intangible, net 1,843,857 1,029,564 Goodwill 6,732,216 5,600,749 Other assets 1,695,913 501,242 Total assets $ 1,298,162,025 $ 1,233,084,160 LIABILITIES AND STOCKHOLDERS' EQUITY LIABILITIES Deposits Demand, noninterest bearing $ 175,656,528 $ 179,946,472 NOW accounts 294,207,846 299,788,852 Savings and money market 315,650,511 289,307,102 Time, $100,000 and over 98,705,314 97,077,717 Other time 155,565,574 145,683,035 Total deposits 1,039,785,773 1,011,803,178 Securities sold under agreements to repurchase and federal funds purchased 68,194,012 39,616,644 Federal Home Loan Bank (FHLB) advances 16,986,152 14,540,526 Other borrowings 13,000,000 20,000,000 Dividend payable 1,675,964 1,489,746 Accrued expenses and other liabilities 4,550,116 3,527,882 Total liabilities 1,144,192,017 1,090,977,976 STOCKHOLDERS' EQUITY Common stock, $2 par value, authorized 18,000,000 shares; issued 9,432,915 shares as of September 30, 2014 and December 31, 2013; outstanding 9,310,913 shares as of September 30, 2014 and December 31, 2013 18,865,830 18,865,830 Additional paid-in capital 22,651,222 22,651,222 Retained earnings 109,239,104 102,154,498 Accumulated other comprehensive income - net unrealized gain on securities available-for-sale 5,230,350 451,132 Treasury stock, at cost; 122,002 shares at September 30, 2014 and December 31, 2013 ) ) Total stockholders' equity 153,970,008 142,106,184 Total liabilities and stockholders' equity $ 1,298,162,025 $ 1,233,084,160 See Notes to Consolidated Financial Statements. 3 Table Of Contents AMES NATIONAL CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME (unaudited) Three Months Ended Nine Months Ended September 30, September 30, Interest income: Loans, including fees $ 6,722,179 $ 6,569,005 $ 19,708,190 $ 18,874,279 Securities: Taxable 1,792,258 1,357,658 5,407,157 4,137,431 Tax-exempt 1,538,531 1,737,687 4,857,733 5,212,498 Interest bearing deposits and federal funds sold 67,183 86,126 213,259 304,172 Total interest income 10,120,151 9,750,476 30,186,339 28,528,380 Interest expense: Deposits 803,098 924,219 2,557,799 2,919,660 Other borrowed funds 299,434 315,116 897,781 905,966 Total interest expense 1,102,532 1,239,335 3,455,580 3,825,626 Net interest income 9,017,619 8,511,141 26,730,759 24,702,754 Provision for loan losses 55,145 92,388 130,020 165,962 Net interest income after provision for loan losses 8,962,474 8,418,753 26,600,739 24,536,792 Noninterest income: Wealth management income 686,955 532,709 2,108,150 1,631,478 Service fees 426,588 402,062 1,194,862 1,179,889 Securities gains, net 79,501 204,738 214,582 637,979 Gain on sale of loans held for sale 224,554 268,658 473,733 969,578 Merchant and card fees 281,766 271,485 831,405 884,583 Gain on the sale of premises and equipment, net - - 1,242,209 - Other noninterest income 129,326 140,081 443,505 448,214 Total noninterest income 1,828,690 1,819,733 6,508,446 5,751,721 Noninterest expense: Salaries and employee benefits 3,513,375 3,288,760 10,235,563 9,736,156 Data processing 656,715 581,301 1,823,635 1,781,152 Occupancy expenses, net 366,258 358,739 1,185,066 1,103,920 FDIC insurance assessments 164,535 173,878 490,231 506,629 Professional fees 332,988 313,174 963,876 853,202 Business development 303,026 255,899 726,503 649,283 Other real estate owned, net ) ) ) 653,302 Core deposit intangible amortization 76,959 65,751 203,707 207,949 Other operating expenses, net 272,474 207,437 776,248 696,195 Total noninterest expense 5,666,422 5,230,503 16,404,631 16,187,788 Income before income taxes 5,124,742 5,007,983 16,704,554 14,100,725 Provision for income taxes 1,393,256 1,295,916 4,592,054 3,524,028 Net income $ 3,731,486 $ 3,712,067 $ 12,112,500 $ 10,576,697 Basic and diluted earnings per share $ 0.40 $ 0.40 $ 1.30 $ 1.14 Dividends declared per share $ 0.18 $ 0.16 $ 0.54 $ 0.48 See Notes to Consolidated Financial Statements. 4 Table Of Contents AMES NATIONAL CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (unaudited) Three Months Ended Nine Months Ended September 30, September 30, Net income $ 3,731,486 $ 3,712,067 $ 12,112,500 $ 10,576,697 Other comprehensive income (loss), before tax: Unrealized gains (losses) on securities before tax: Unrealized holding gains (losses) arising during the period ) 4,563,574 7,800,643 ) Less: reclassification adjustment for gains realized in net income 79,501 204,738 214,582 637,979 Other comprehensive income (loss) before tax ) 4,358,836 7,586,061 ) Tax effect related to other comprehensive income (loss) 241,062 ) ) 5,573,250 Other comprehensive income (loss), net of tax ) 2,746,067 4,779,218 ) Comprehensive income $ 3,321,030 $ 6,458,134 $ 16,891,718 $ 1,087,109 See Notes to Consolidated Financial Statements. 5 Table Of Contents AMES NATIONAL CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF STOCKHOLDERS’ EQUITY (unaudited) Nine Months Ended September 30, 2014 and 2013 Common Stock Additional Paid- in-Capital Retained Earnings Accumulated Other Comprehensive Income, Net of Taxes Treasury Stock Total Stockholders' Equity Balance, December 31, 2012 $ 18,865,830 $ 22,651,222 $ 94,159,839 $ 11,075,342 $ ) $ 144,735,735 Net income - - 10,576,697 - - 10,576,697 Other comprehensive (loss) - - - ) - ) Cash dividends declared, $0.48 per share - - ) - - ) Balance, September 30, 2013 $ 18,865,830 $ 22,651,222 $ 100,267,297 $ 1,585,754 $ ) $ 141,353,605 Balance, December 31, 2013 $ 18,865,830 $ 22,651,222 $ 102,154,498 $ 451,132 $ ) $ 142,106,184 Net income - - 12,112,500 - - 12,112,500 Other comprehensive income - - - 4,779,218 - 4,779,218 Cash dividends declared, $0.54 per share - - ) - - ) Balance, September 30, 2014 $ 18,865,830 $ 22,651,222 $ 109,239,104 $ 5,230,350 $ ) $ 153,970,008 See Notes to Consolidated Financial Statements. 6 Table Of Contents AMES NATIONAL CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) Nine Months Ended September 30, 2014 and 2013 CASH FLOWS FROM OPERATING ACTIVITIES Net income $ 12,112,500 $ 10,576,697 Adjustments to reconcile net income to net cash provided by operating activities: Provision for loan losses 130,020 165,962 Provision for off-balance sheet commitments 53,000 25,700 Amortization, net, securities available-for-sale 3,133,065 4,881,915 Amortization of core deposit intangible asset 203,707 207,949 Depreciation 605,100 588,729 Debit (credit) for deferred income taxes 557,853 ) Securities gains, net ) ) (Gain) on sale of premises and equipment, net ) - Impairment of other real estate owned - 670,000 (Gain) on sale of other real estate owned, net ) ) Change in assets and liabilities: (Increase) decrease in loans held for sale ) 402,426 (Increase) in accrued income receivable ) ) (Increase) decrease in other assets ) 1,893,136 Increase in accrued expenses and other liabilities 115,795 330,819 Net cash provided by operating activities 13,921,250 17,993,066 CASH FLOWS FROM INVESTING ACTIVITIES Purchase of securities available-for-sale ) ) Proceeds from sale of securities available-for-sale 31,688,263 28,314,668 Proceeds from maturities and calls of securities available-for-sale 57,120,089 90,110,257 Net (increase) decrease in interest bearing deposits in financial institutions ) 10,383,741 Net (increase) in loans ) ) Net proceeds from the sale of other real estate owned 78,990 493,360 Net proceeds from the sale of bank premises and equipment 1,746,444 - Purchase of bank premises and equipment, net ) ) Cash acquired, net of cash paid, for acquired bank offices 16,428,981 - Other ) - Net cash provided by (used in) investing activities 25,006,914 ) CASH FLOWS FROM FINANCING ACTIVITIES (Decrease) in deposits ) ) Increase in securities sold under agreements to repurchase and federal funds purchased 25,762,071 4,884,943 Proceeds from FHLB borrowings - 2,000,000 Payments on FHLB borrowings and other borrowings ) ) Proceeds from short-term FHLB borrowings, net 2,500,000 23,000,000 Dividends paid ) ) Net cash used in financing activities ) ) Net increase (decrease) in cash and due from banks 1,415,166 ) CASH AND DUE FROM BANKS Beginning 24,270,031 34,805,371 Ending $ 25,685,197 $ 25,658,649 7 Table Of Contents AMES NATIONAL CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (Continued) (unaudited) Nine Months Ended September 30, 2014 and 2013 SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION Cash payments for: Interest $ 3,602,255 $ 4,169,666 Income taxes 4,147,836 3,580,854 SUPPLEMENTAL DISCLOSURE OF NONCASH INVESTING ACTIVITIES Transfer of loans receivable to other real estate owned $ 111,109 $ 213,749 Business Combination: Fair value of interest bearing deposits in financial institutions acquired $ 5,719,000 $ - Fair value of securities available-for-sale acquired 10,602,454 - Fair value of loans receivable acquired 44,620,021 - Fair value of bank premises and equipment acquired 3,864,900 - Fair value of accrued interst receivable acquired 230,332 Fair value of other real estate owned acquired 1,267,720 - Fair value of other tangible assets acquired 748,511 - Goodwill 1,131,467 - Core deposit intangible 1,018,000 - Deposits assumed 81,962,650 - Securities sold under repurchase agreements to repurchase assumed 2,815,297 Other liabilities assumed 853,439 - 8 Table Of Contents AMES NATIONAL CORPORATION AND SUBSIDIARIES Notes to Consolidated Financial Statements (unaudited) 1.Significant Accounting Policies The consolidated financial statements for the three and nine months ended September 30, 2014 and 2013 are unaudited. In the opinion of the management of Ames National Corporation (the "Company"), these financial statements reflect all adjustments, consisting only of normal recurring accruals, necessary to present fairly these consolidated financial statements. The results of operations for the interim periods are not necessarily indicative of results which may be expected for an entire year. Certain information and footnote disclosures normally included in complete financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been omitted in accordance with the requirements for interim financial statements. The interim financial statements and notes thereto should be read in conjunction with the year-end audited financial statements contained in the Company's Annual Report on Form 10-K for the year ended December 31, 2013 (the “Annual Report”). The consolidated financial statements include the accounts of the Company and its wholly-owned banking subsidiaries (the “Banks”). All significant intercompany balances and transactions have been eliminated in consolidation. Goodwill: Goodwill represents the excess of cost over the fair value of net assets acquired. Goodwill resulting from acquisitions is not amortized, but is tested for impairment annually or whenever events change and circumstances indicate that it is more likely than not that an impairment loss has occurred. Goodwill is tested for impairment using a two-step process that begins with an estimation of the fair value of a reporting unit. The second step, if necessary, measures the amount of impairment, if any. Significant judgment is applied when goodwill is assessed for impairment. This judgment includes developing cash flow projections, selecting appropriate discount rates, identifying relevant market comparables, incorporating general economic and market conditions and selecting an appropriate control premium. At September 30, 2014, Company management has performed a goodwill impairment analysis and determined goodwill was not impaired. New Accounting Pronouncements: In January 2014, the Financial Accounting Standards Board (FASB) issued Accounting Standards Update (ASU) No. 2014-04, Receivables—Troubled Debt Restructuring by Creditors (Subtopic 310-40): Reclassification of Residential Real Estate Collateralized Consumer Mortgage Loans Upon Foreclosure. The update clarifies when an in substance foreclosure occurs, that is, when a creditor is considered to have received physical possession of residential real estate property collateralizing a consumer mortgage loan. This is the point when the consumer mortgage loan should be derecognized and the real property recognized. For public companies, this update will be effective for interim and annual periods beginning after December 31, 2014 and early adoption is permitted. The adoption of this guidance is not expected to have a material impact on the Company's consolidated financial statements. In June 2014, the FASB issued ASU No.2014-11, “Transfers and Servicing (Topic 860): Repurchase-to-Maturity Transactions, Repurchase Financings, and Disclosures.” The new guidance aligns the accounting for repurchase-to-maturity transactions and repurchase agreements executed as a repurchase financing with the accounting for other typical repurchase agreements. The amendments in the ASU also require expanded disclosures about the nature of collateral pledged in repurchase agreements and similar transactions accounted for as secured borrowings. The amendments in this ASU are effective for public companies for the first interim or annual period beginning after December 15, 2014. The adoption of this ASU may result in additional disclosures but is not expected to impact significantly the Company’s consolidated financial statements. 9 Table Of Contents 2.Branch Acquisition On August 29, 2014, First National Bank (FNB) completed the purchase of three bank branches of First Bank located in West Des Moines and Johnston, Iowa.(the “Acquisition”) The Acquisition was consistent with the Bank’s strategy to strengthen and expand its Iowa market share.The acquired assets and liabilities were recorded at fair value at the date of acquisition and were reflected in the September 30, 2014 financial statements as such.These branches were purchased for cash consideration of $4.1 million.As a result of the acquisition, the Company recorded a core deposit intangible asset of $1,018,000 and goodwill of $1,131,000. The results of operations for this acquisition have been included since the transaction date of August 29, 2014. The fair value of credit deteriorated purchased loans related to this Acquisition is $1,507,000. These purchase loans are included in the impaired loan category in the financial statements. Non-routine expenses associated with this transaction were approximately $123,000 for the nine months ended September30, 2014. The following table summarizes the fair value of the total consideration transferred as a part of the Acquisition as well as the fair value of identifiable assets acquired and liabilities assumed as of the effective date of the transaction. Cash consideration transferred $ 4,147,680 Recognized amounts of identifiable assets acquired and liabilities assumed: Cash and Due from Banks $ 20,576,661 Interest bearing deposits in financial institutions 5,719,000 Securities available-for-sale 10,602,454 Loans receivable 44,620,021 Accrued interest receivable 230,332 Bank premises and equipment 3,864,900 Other real estate owned 1,267,720 Core deposit intangible asset 1,018,000 Other assets 748,511 Deposits ) Securities sold under agreements to repurchase ) Accrued interest payable and other liabilities ) Total identifiable net assets $ 3,016,213 Goodwill $ 1,131,467 On August 29, 2014, the contractual balance of loans receivable acquired was $45,584,000 and the contractual balance of the deposits assumed was $81,841,000.Loans receivable acquired include commercial real estate, 1-4 family real estate, commercial operating and consumer loans. 10 Table Of Contents The acquired loans at contractual values as of August 29, 2014 were determined to be risk rated as follows: Pass $ 29,840,000 Watch 6,659,000 Special Mention 1,478,000 Substandard 5,460,000 Deteriorated credit 2,147,000 Total loans acquired at book value $ 45,584,000 Loans acquired as deteriorated credit loans will be included with impaired loans. The core deposit intangible asset is amortized to expense on a declining basis over a period of nine years.The loan market valuation is accreted to income on a declining basis over a six year period.The time deposits market valuation is amortized to expense on a declining basis over a two year period. The excess cash in the transaction has been utilized through reductions in federal funds purchased and other borrowings at FNB.Going forward any excess cash will be used in the form of investment and or loan growth. 3. Dividends On August 13, 2014, the Company declared a cash dividend on its common stock, payable on November 14, 2014 to stockholders of record as of October 31, 2014, equal to $0.18 per share. 4. Earnings Per Share Earnings per share amounts were calculated using the weighted average shares outstanding during the periods presented. The weighted average outstanding shares for the three and nine months ended September 30, 2014 and 2013 were 9,310,913. The Company had no potentially dilutive securities outstanding during the periods presented. 5. Off-Balance Sheet Arrangements The Company is party to financial instruments with off-balance sheet risk in the normal course of business. These financial instruments include commitments to extend credit and standby letters of credit. These instruments involve, to varying degrees, elements of credit risk in excess of the amount recognized in the balance sheet. No material changes in the Company’s off-balance sheet arrangements have occurred since December 31, 2013. 6. Fair Value Measurements Assets and liabilities carried at fair value are required to be classified and disclosed according to the process for determining fair value. There are three levels of determining fair value. Level 1: Inputs to the valuation methodology are quoted prices, unadjusted, for identical assets or liabilities in active markets. A quoted price in an active market provides the most reliable evidence of fair value and shall be used to measure fair value whenever available. Level 2: Inputs to the valuation methodology include: quoted prices for similar assets or liabilities in active markets; quoted process for identical or similar assets or liabilities in markets that are not active; inputs other than quoted prices that are observable for the asset or liability (such as interest rates, volatility, prepayment speeds, credit risk); or inputs derived principally from or can be corroborated by observable market data by correlation or other means. 11 Table Of Contents Level 3: Inputs to the valuation methodology are unobservable and significant to the fair value measurement. Level 3 assets and liabilities include financial instruments whose value is determined using discounted cash flow methodologies, as well as instruments for which the determination of fair value requires significant management judgment or estimation. The following table presents the balances of assets measured at fair value on a recurring basis by level as of September 30, 2014 and December 31, 2013. (in thousands) Description Total Level 1 Level 2 Level 3 U.S. government treasuries $ 1,437 $ 1,437 $ - $ - U.S. government agencies 93,916 - 93,916 - U.S. government mortgage-backed securities 133,156 - 133,156 - State and political subdivisions 288,030 - 288,030 - Corporate bonds 47,783 - 47,783 - Equity securities, financial industry common stock 769 769 - - Equity securities, other 3,012 - 3,012 - $ 568,103 $ 2,206 $ 565,897 $ - U.S. government agencies $ 61,178 $ - $ 61,178 $ - U.S. government mortgage-backed securities 155,142 - 155,142 - State and political subdivisions 315,224 - 315,224 - Corporate bonds 44,752 - 44,752 - Equity securities, financial industry common stock 841 841 - - Equity securities, other 2,902 - 2,902 - $ 580,039 $ 841 $ 579,198 $ - Level 1 securities include equity securities traded on an active exchange, such as the New York Stock Exchange, as well as U.S. Treasury securities that are traded by dealers or brokers in active over-the-counter markets. U.S government mortgage-backed securities, state and political subdivisions, most corporate bonds and other equity securities are reported at fair value utilizing Level2 inputs. For these securities, the Company obtains fair value measurements from an independent pricing service. The fair value measurements consider observable data that may include dealer quotes, market spreads, cash flows, the U.S. Treasury yield curve, live trading levels, trade execution data, market consensus prepayment speeds, credit information and the security’s terms and conditions, among other things. 12 Table Of Contents The Company's policy is to recognize transfers between Levels at the end of each reporting period, if applicable. There were no transfers between Levels of the fair value hierarchy during the nine months ended September30, 2014. Certain assets are measured at fair value on a nonrecurring basis; that is, they are subject to fair value adjustments in certain circumstances (for example, when there is evidence of impairment).The following table presents the assets carried on the balance sheet (after specific reserves) by caption and by level with the valuation hierarchy as of September 30, 2014 and December 31, 2013. (in thousands) Description Total Level 1 Level 2 Level 3 Loans receivable $ 297 $ - $ - $ 297 Other real estate owned 10,188 - - 10,188 Total $ 10,485 $ - $ - $ 10,485 Loans receivable $ 648 $ - $ - $ 648 Other real estate owned 8,861 - - 8,861 Total $ 9,509 $ - $ - $ 9,509 Loans Receivable : Loans in the tables above consist of impaired credits held for investment. In accordance with the loan impairment guidance, impairment was measured based on the fair value of collateral less estimated selling costs for collateral dependent loans. Fair value for impaired loans is based upon appraised values of collateral adjusted for trends observed in the market. A valuation allowance was recorded for the excess of the loan’s recorded investment over the amounts determined by the collateral value method. This valuation is a component of the allowance for loan losses. The Company considers these fair value measurements as level 3. Other Real Estate Owned: Other real estate owned in the table above consists of real estate obtained through foreclosure. Other real estate owned is recorded at fair value less estimated selling costs, at the date of transfer. Subsequent to the transfer, other real estate owned is carried at the lower of cost or fair value, less estimated selling costs. The carrying value of other real estate owned is not re-measured to fair value on a recurring basis but is subject to fair value adjustments when the carrying value exceeds the fair value less estimated selling costs. Management uses appraised values and adjusts for trends observed in the market and for disposition costs in determining the value of other real estate owned. A valuation allowance was recorded for the excess of the asset’s recorded investment over the amount determined by the fair value, less estimated selling costs. This valuation allowance is a component of the allowance for other real estate owned. The valuation allowance was $4,644,000 as of September 30, 2014 and December 31, 2013. The Company considers these fair values level 3. 13 Table Of Contents The significant inputs used in the fair value measurements for Level 3 assets measured at fair value on a nonrecurring basis as of September 30, 2014 and December 31, 2013 are as follows: (in thousands) Fair Value Valuation Range of Range Techniques Unobservable Inputs (Average) Impaired Loans $ 274 Evaluation of collateral Estimation of value NM* Other real estate owned $ 10,188 Appraisal Appraisal adjustment 6%-10% (8%) Fair Value Valuation Range of Range Techniques Unobservable Inputs (Average) Impaired Loans $ 648 Evaluation of collateral Estimation of value NM* Other real estate owned $ 8,861 Appraisal Appraisal adjustment 6%-10% (8%) * Not Meaningful. Evaluations of the underlying assets are completed for each impaired loan with a specific reserve. The types of collateral vary widely and could include accounts receivables, inventory, a variety of equipment and real estate. Collateral evaluations are reviewed and discounted as appropriate based on knowledge of the specific type of collateral. In the case of real estate, an independent appraisal may be obtained. Types of discounts considered included aging of receivables, condition of the collateral, potential market for the collateral and estimated disposal costs. These discounts will vary from loan to loan, thus providing a range would not be meaningful. Accounting principles generally accepted in the United State of America (GAAP) requires disclosure of the fair value of financial assets and financial liabilities, including those that are not measured and reported at fair value on a recurring basis or nonrecurring basis.The methodologies for estimating the fair value of financial assets and financial liabilities that are measured at fair value on a recurring or nonrecurring basis are discussed above.The methodologies for other financial assets and financial liabilities are discussed below. Fair value of financial instruments: Disclosure of fair value information about financial instruments, for which it is practicable to estimate that value, is required whether or not recognized in the consolidated balance sheets. In cases in which quoted market prices are not available, fair values are based on estimates using present value or other valuation techniques. Those techniques are significantly affected by the assumptions used, including the discount rate and estimate of future cash flows. In that regard, the derived fair value estimates cannot be substantiated by comparison to independent markets and, in many cases could not be realized in immediate settlement of the instruments. Certain financial instruments with a fair value that is not practicable to estimate and all non-financial instruments are excluded from the disclosure requirements. Accordingly, the aggregate fair value amounts presented do not necessarily represent the underlying value of the Company. The following disclosures represent financial instruments in which the ending balances at September 30, 2014and December 31, 2013 are not carried at fair value in their entirety on the consolidated balance sheets. Cash and due from banks and interest bearing deposits in financial institutions: The recorded amount of these assets approximates fair value. Securities available-for-sale : Fair value measurement for Level 1 securities is based upon quoted prices. Fair value measurement for Level 2 securities are based upon quoted prices, if available. If quoted prices are not available, the Company obtains fair value measurements from an independent pricing service. The fair value measurements consider observable data that may include dealer quotes, market spreads, cash flows, the U.S. Treasury yield curve, live trading levels, trade execution data, market consensus prepayment speeds, credit information and the security’s terms and conditions, among other things. Level 1 securities include equity securities traded on an active exchange, such as the New York Stock Exchange, as well as U.S. Treasury securities that are traded by dealers or brokers in active over-the-counter markets. U.S government mortgage-backed securities, state and political subdivisions, some corporate bonds and other equity securities are reported at fair value utilizing Level2 inputs. 14 Table Of Contents Loans held for sale : The fair value of loans held for sale is based on prevailing market prices. Loans receivable : The fair value of loans is calculated by discounting scheduled cash flows through the estimated maturity using estimated market discount rates, which reflect the credit and interest rate risk inherent in the loan. The estimate of maturity is based on the historical experience, with repayments for each loan classification modified, as required, by an estimate of the effect of current economic and lending conditions. The effect of nonperforming loans is considered in assessing the credit risk inherent in the fair value estimate. Deposit liabilities : Fair values of deposits with no stated maturity, such as noninterest-bearing demand deposits, savings and NOW accounts, and money market accounts, are equal to the amount payable on demand as of the respective balance sheet date. Fair values of certificates of deposit are based on the discounted value of contractual cash flows. The discount rate is estimated using the rates currently offered for deposits of similar remaining maturities. The fair value estimates do not include the benefit that results from the low-cost funding provided by the deposit liabilities compared to the cost of borrowing funds in the market. Securities sold under agreements to repurchase and federal funds purchased : The carrying amounts of securities sold under agreements to repurchase and federal funds purchased approximate fair value because of the generally short-term nature of the instruments. FHLB advances and other borrowings: Fair values of FHLB advances and other borrowings are estimated using discounted cash flow analysis based on interest rates currently being offered with similar terms. Accrued income receivable and accrued interest payable : The carrying amounts of accrued income receivable and accrued interest payable approximate fair value. Commitments to extend credit and standby letters of credit: The fair values of commitments to extend credit and standby letters of credit are based on fees currently charged to enter into similar agreements, taking into account the remaining terms of the agreement and credit worthiness of the counterparties. The carry value and fair value of the commitments to extend credit and standby letters of credit are not considered significant. Limitations : Fair value estimates are made at a specific point in time, based on relevant market information and information about the financial instrument. Because no market exists for a significant portion of the Company’s financial instruments, fair value estimates are based on judgments regarding future expected loss experience, current economic conditions, risk characteristics of various financial instruments, and other factors. These estimates are subjective in nature and involve uncertainties and matters of significant judgment and, therefore, cannot be determined with precision. Changes in assumptions could significantly affect the estimates. 15 Table Of Contents The estimated fair values of the Company’s financial instruments as described above as of September 30, 2014 and December 31, 2013 are as follows: (in thousands) Fair Value Hierarchy Carrying Fair Carrying Fair Level Amount Value Amount Value Financial assets: Cash and due from banks Level 1 $ 25,685 $ 25,685 $ 24,270 $ 24,270 Interest bearing deposits Level 1 41,529 41,529 23,628 23,628 Securities available-for-sale See previous table 568,103 568,103 580,039 580,039 Loans receivable, net Level 2 615,701 617,261 564,502 562,073 Loans held for sale Level 2 447 447 296 296 Accrued income receivable Level 1 8,589 8,589 7,438 7,438 Financial liabilities: Deposits Level 2 $ 1,039,786 $ 1,042,096 $ 1,011,803 $ 1,014,150 Securities sold under agreements to repurchase Level 1 68,194 68,194 39,617 39,617 FHLB advances Level 2 16,986 17,877 14,541 15,441 Other borrowings Level 2 13,000 14,451 20,000 22,033 Accrued interest payable Level 1 549 549 594 594 The methodologies used to determine fair value as of September 30, 2014 did not change from the methodologies described in the December 31, 2013 Annual Financial Statements. 7.Debt and Equity Securities The amortized cost of securities available-for-sale and their fair values as of September 30, 2014 and December 31, 2013 are summarized below: (in thousands) Gross Gross Amortized Unrealized Unrealized Cost Gains Losses Fair Value 2014: U.S. government treasuries $ 1,428 $ 9 $ - $ 1,437 U.S. government agencies 93,654 1,013 ) 93,916 U.S. government mortgage-backed securities 130,458 3,037 ) 133,156 State and political subdivisions 282,371 6,216 ) 288,030 Corporate bonds 48,248 608 ) 47,783 Equity securities, financial industry common stock 630 139 - 769 Equity securities, other 3,012 - - 3,012 $ 559,801 $ 11,022 $ ) $ 568,103 16 Table Of Contents Gross Gross Amortized Unrealized Unrealized Cost Gains Losses Fair Value 2013: U.S. government agencies $ 61,569 $ 1,117 $ ) $ 61,178 U.S. government mortgage-backed securities 153,857 2,847 ) 155,142 State and political subdivisions 314,177 5,056 ) 315,224 Corporate bonds 46,187 756 ) 44,751 Equity securities, financial industry common stock 630 211 - 841 Equity securities, other 2,903 - - 2,903 $ 579,323 $ 9,987 $ ) $ 580,039 The proceeds, gains and losses from securities available-for-sale are summarized as follows: (in thousands) Three Months Ended Nine Months Ended September 30, September 30, Proceeds from sales of securities available-for-sale $ 28,209 $ 12,697 $ 31,688 $ 28,315 Gross realized gains on securities available-for-sale 232 261 367 696 Gross realized losses on securities available-for-sale ) 56 ) 58 Tax provision applicable to net realized gains on securities available-for-sale 30 76 80 238 Unrealized losses and fair value, aggregated by investment category and length of time that individual securities have been in a continuous unrealized loss position are summarized as of September 30, 2014 and December 31, 2013 are as follows: (in thousands) Less than 12 Months 12 Months or More Total Fair Value Unrealized Losses Fair Value Unrealized Losses Fair Value Unrealized Losses 2014: Securities available-for-sale: U.S. government agencies $ 22,327 $ ) $ 17,366 $ ) $ 39,693 $ ) U.S. government mortgage-backed securities 5,278 ) 29,104 ) 34,382 ) State and political subdivisions 18,715 ) 36,056 ) 54,771 ) Corporate bonds 7,043 ) 23,669 ) 30,712 ) $ 53,363 $ ) $ 106,195 $ ) $ 159,558 $ ) 17 Table Of Contents Less than 12 Months 12 Months or More Total Fair Value Unrealized Losses Fair Value Unrealized Losses Fair Value Unrealized Losses 2013: Securities available-for-sale: U.S. government agencies $ 31,806 $ ) $ - $ - $ 31,806 $ ) U.S. government mortgage-backed securities 71,327 ) 2,772 ) 74,099 ) State and political subdivisions 99,974 ) 15,438 ) 115,412 ) Corporate bonds 21,382 ) 8,798 ) 30,180 ) $ 224,489 $ ) $ 27,008 $ ) $ 251,497 $ ) Gross unrealized losses on debt securities totaled $2,720,000 as of September 30, 2014. These unrealized losses are generally due to changes in interest rates or general market conditions. In analyzing an issuer’s financial condition, management considers whether the securities are issued by the federal government or its agencies, whether downgrades by bond rating agencies have occurred, and industry analysts’ reports. Management concluded that the gross unrealized losses on debt securities were temporary. Due to potential changes in conditions, it is at least reasonably possible that changes in fair values and management’s assessments will occur in the near term and that such changes could materially affect the amounts reported in the Company’s financial statements. 8. Loan Receivable and Credit Disclosures Activity in the allowance for loan losses, on a disaggregated basis, for the three and nine months ended September 30, 2014 and 2013 is as follows: (in thousands) Three Months Ended September 30, 2014 1-4 Family Construction Residential Commercial Agricultural Consumer Real Estate Real Estate Real Estate Real Estate Commercial Agricultural and Other Total Balance, June 30 2014 $ 514 $ 1,503 $ 3,144 $ 694 $ 1,396 $ 1,106 $ 160 $ 8,517 Provision (credit) for loan losses (3 ) 97 12 (2 ) ) 5 21 55 Recoveries of loans charged-off - 2 15 - 1 - 4 22 Loans charged-off - ) - - ) - ) ) Balance, September 30 2014 $ 511 $ 1,567 $ 3,171 $ 692 $ 1,305 $ 1,111 $ 173 $ 8,530 Nine Months Ended September 30 2014 1-4 Family Construction Residential Commercial Agricultural Consumer Real Estate Real Estate Real Estate Real Estate Commercial Agricultural and Other Total Balance, December 31, 2013 $ 392 $ 1,523 $ 3,230 $ 686 $ 1,435 $ 1,165 $ 141 $ 8,572 Provision (credit) for loan losses 119 178 ) 6 ) ) 85 130 Recoveries of loans charged-off - 9 15 - 17 - 15 56 Loans charged-off - ) - - ) - ) ) Balance, September 30, 2014 $ 511 $ 1,567 $ 3,171 $ 692 $ 1,305 $ 1,111 $ 173 $ 8,530 18 Table Of Contents Three Months Ended September 30, 2013 1-4 Family Construction Residential Commercial Agricultural Consumer Real Estate Real Estate Real Estate Real Estate Commercial Agricultural and Other Total Balance, June 30, 2013 $ 332 $ 1,456 $ 3,002 $ 591 $ 1,343 $ 921 $ 174 $ 7,819 Provision (credit) for loan losses ) 40 162 21 ) 68 ) 92 Recoveries of loans charged-off - 2 17 - 1 - 4 24 Loans charged-off - ) - ) ) Balance, September 30, 2013 $ 221 $ 1,480 $ 3,181 $ 612 $ 1,266 $ 989 $ 154 $ 7,903 Nine Months Ended September 30, 2013 1-4 Family Construction Residential Commercial Agricultural Consumer Real Estate Real Estate Real Estate Real Estate Commercial Agricultural and Other Total Balance, December 31, 2012 $ 375 $ 1,433 $ 2,859 $ 523 $ 1,461 $ 945 $ 177 $ 7,773 Provision (credit) for loan losses ) 88 305 89 ) 44 (8 ) 166 Recoveries of loans charged-off - 40 17 - 3 - 12 72 Loans charged-off - ) - ) ) Balance, September 30, 2013 $ 221 $ 1,480 $ 3,181 $ 612 $ 1,266 $ 989 $ 154 $ 7,903 Allowance for loan losses disaggregated on the basis of impairment analysis method as of September 30, 2014 and December 31, 2013 is as follows: (in thousands ) 1-4 Family Construction Residential Commercial Agricultural Consumer Real Estate Real Estate Real Estate Real Estate Commercial Agricultural and Other Total Individually evaluated for impairment $ - $ 47 $ 34 $ - $ 190 $ - $ 3 $ 274 Collectively evaluated for impairment 511 1,520 3,137 692 1,115 1,111 170 8,256 Balance September 30, 2014 $ 511 $ 1,567 $ 3,171 $ 692 $ 1,305 $ 1,111 $ 173 $ 8,530 1-4 Family Construction Residential Commercial Agricultural Consumer Real Estate Real Estate Real Estate Real Estate Commercial Agricultural and Other Total Individually evaluated for impairment $ - $ 122 $ 20 $ - $ 330 $ 5 $ - $ 477 Collectively evaluated for impairment 392 1,401 3,210 686 1,105 1,160 141 8,095 Balance December 31, 2013 $ 392 $ 1,523 $ 3,230 $ 686 $ 1,435 $ 1,165 $ 141 $ 8,572 19 Table Of Contents Loans receivable disaggregated on the basis of impairment analysis method as of September 30, 2014 and December 31, 2013 is as follows (in thousands) : 1-4 Family Construction Residential Commercial Agricultural Consumer Real Estate Real Estate Real Estate Real Estate Commercial Agricultural and Other Total Individually evaluated for impairment $ 412 $ 503 $ 864 $ - $ 724 $ 19 $ 11 $ 2,533 Collectively evaluated for impairment 32,974 134,784 222,248 55,297 88,215 73,575 14,670 621,763 Balance September 30, 2014 $ 33,386 $ 135,287 $ 223,112 $ 55,297 $ 88,939 $ 73,594 $ 14,681 $ 624,296 1-4 Family Construction Residential Commercial Agricultural Consumer Real Estate Real Estate Real Estate Real Estate Commercial Agricultural and Other Total Individually evaluated for impairment $ 510 $ 784 $ 526 $ - $ 816 $ 24 $ 61 $ 2,721 Collectively evaluated for impairment 23,418 107,506 205,585 53,834 86,007 81,302 12,734 570,386 Balance December 31, 2013 $ 23,928 $ 108,290 $ 206,111 $ 53,834 $ 86,823 $ 81,326 $ 12,795 $ 573,107 A loan is considered impaired when, based on current information and events, it is probable that the Company will be unable to collect the scheduled payment of principal and interest when due according to the contractual terms of the loan agreement. The credit deteriorated loans acquired as a part of the Acquisition have been included in the following information. Factors considered by management in determining impairment include payment status, collateral value, and the probability of collecting scheduled principal and interest payments when due. The Company will apply its normal loan review procedures to identify loans that should be evaluated for impairment. 20 Table Of Contents The following is a recap of impaired loans, on a disaggregated basis, at September 30, 2014 and December 31, 2013: (in thousands) Unpaid Unpaid Recorded Principal Related Recorded Principal Related Investment Balance Allowance Investment Balance Allowance With no specific reserve recorded: Real estate - construction $ 412 $ 412 $ - $ 510 $ 510 $ - Real estate - 1 to 4 family residential 304 304 - 483 483 - Real estate - commercial 705 705 - 480 480 - Real estate - agricultural - Commercial 514 514 - 43 43 - Agricultural 19 19 - 19 19 - Consumer and other 8 8 - 61 61 - Total loans with no specific reserve: 1,962 1,962 - 1,596 1,596 - With an allowance recorded: Real estate - construction - Real estate - 1 to 4 family residential 199 214 47 301 301 122 Real estate - commercial 159 159 34 46 46 20 Real estate - agricultural - Commercial 210 210 190 773 773 330 Agricultural - - - 5 5 5 Consumer and other 3 3 3 - - - Total loans with specific reserve: 571 586 274 1,125 1,125 477 Total Real estate - construction 412 412 - 510 510 - Real estate - 1 to 4 family residential 503 518 47 784 784 122 Real estate - commercial 864 864 34 526 526 20 Real estate - agricultural - Commercial 724 724 190 816 816 330 Agricultural 19 19 - 24 24 5 Consumer and other 11 11 3 61 61 - $ 2,533 $ 2,548 $ 274 $ 2,721 $ 2,721 $ 477 21 Table Of Contents The following is a recap of the average recorded investment and interest income recognized on impaired loans for the three and nine months ended September 30, 2014 and 2013: (in thousands) Three Months Ended September 30, Average Interest Average Interest Recorded Income Recorded Income Investment Recognized Investment Recognized With no specific reserve recorded: Real estate - construction $ 419 $ - $ 805 $ - Real estate - 1 to 4 family residential 185 7 478 8 Real estate - commercial 374 - 1,382 207 Real estate - agricultural - Commercial 274 - 41 12 Agricultural 19 - - - Consumer and other 8 - 7 - Total loans with no specific reserve: 1,279 7 2,713 227 With an allowance recorded: Real estate - construction - - 195 93 Real estate - 1 to 4 family residential 209 - 334 - Real estate - commercial 160 - 46 - Real estate - agricultural - Commercial 274 - 813 - Agricultural 2 - 5 - Consumer and other 4 - - - Total loans with specific reserve: 649 - 1,393 93 Total Real estate - construction 419 - 1,000 93 Real estate - 1 to 4 family residential 394 7 812 8 Real estate - commercial 534 - 1,428 207 Real estate - agricultural - Commercial 548 - 854 12 Agricultural 21 - 5 - Consumer and other 12 - 7 - $ 1,928 $ 7 $ 4,106 $ 320 22 Table Of Contents Nine Months Ended September 30, Average Interest Average Interest Recorded Income Recorded Income Investment Recognized Investment Recognized With no specific reserve recorded: Real estate - construction $ 461 $ - $ 919 $ - Real estate - 1 to 4 family residential 230 12 569 8 Real estate - commercial 318 206 1,189 209 Real estate - agricultural - Commercial 158 - 58 12 Agricultural 19 - - - Consumer and other 23 - 5 - Total loans with no specific reserve: 1,209 218 2,740 229 With an allowance recorded: Real estate - construction - - 313 93 Real estate - 1 to 4 family residential 279 - 420 - Real estate - commercial 103 - 1,147 - Real estate - agricultural - Commercial 519 70 745 - Agricultural 3 - 6 - Consumer and other 2 - - - Total loans with specific reserve: 906 70 2,631 93 Total Real estate - construction 461 - 1,232 93 Real estate - 1 to 4 family residential 509 12 989 8 Real estate - commercial 421 206 2,336 209 Real estate - agricultural - Commercial 677 70 803 12 Agricultural 22 - 6 - Consumer and other 25 - 5 - $ 2,115 $ 288 $ 5,371 $ 322 The interest foregone on nonaccrual loans for the three months ended September 30, 2014 and 2013 was approximately $34,000 and $73,000, respectively. The interest foregone on nonaccrual loans for the nine months ended September 30, 2014 and 2013 was approximately $95,000 and $239,000, respectively. The Company had loans meeting the definition of a troubled debt restructuring (TDR) of $723,000 as of September 30, 2014, of which all were included in impaired loans and nonaccrual loans. The Company had TDRs of $1,424,000 as of December 31, 2013, all of which were included in impaired loans, $1,237,000 was included as nonaccrual loans and $187,000 was on accrual status. 23 Table Of Contents The following table sets forth information on the Company’s TDRs, on a disaggregated basis, occurring in the three and nine months ended September 30, 2014 and 2013: ( dollars in thousands) Three Months Ended September 30, Pre-Modification Post-Modification Pre-Modification Post-Modification Outstanding Outstanding Outstanding Outstanding Number of Recorded Recorded Number of Recorded Recorded Contracts Investment Investment Contracts Investment Investment Real estate - construction - $ - $ - - $ - $ - Real estate - 1 to 4 family residential 1 25 25 - - - Real estate - commercial - Real estate - agricultural - Commercial - Agricultural - Consumer and other - 1 $ 25 $ 25 - $ - $ - Nine Months Ended September 30, Pre-Modification Post-Modification Pre-Modification Post-Modification Outstanding Outstanding Outstanding Outstanding Number of Recorded Recorded Number of Recorded Recorded Contracts Investment Investment Contracts Investment Investment Real estate - construction - $ - $ - - $ - $ - Real estate - 1 to 4 family residential 1 25 25 - - - Real estate - commercial 1 43 43 - - - Real estate - agricultural - Commercial - - - 1 130 130 Agricultural 1 19 19 - - - Consumer and other 1 6 6 - - - 4 $ 93 $ 93 1 $ 130 $ 130 The Company restructured one loan during the three months ended September 30, 2014. During the nine months ended September 30, 2014, the Company granted concessions to three borrowers experiencing financial difficulties. A commercial real estate loan was restructured as an interest only loan for a period of time. An agricultural and consumer loans maturity date was extended one year with interest only until maturity. A 1-4 family residential loans terms were extended beyond normal terms. There was no new TDR activity in the three months ended September 30, 2013. However, during the nine months ended September 30, 2013, the Company restructured one loan by granting concessions to a borrower experiencing financial difficulties. The loan was restricted with a collateral shortfall. A TDR loan is considered to have payment default when it is past due 60 days or more. No TDR loan modified during the twelve months ended September 30, 2014 had a payment default. Two TDR loans modified during the twelve months ended September 30, 2013 had payment defaults. These modified TDR loans had a balance as of September 30, 2013 of $132,000. 24 Table Of Contents There was two charge-off related to TDRs for the nine months ended September 30, 2014 in the amount of $48,000 and no charge-offs related to TDRs for the nine months ended September 30, 2013. For the nine months ended September 30, 2014, the specific reserves were reduced by $100,000 as a result of one TDR that is no longer considered impaired. For the nine months ended September 30, 2013, there was no impact on specific reserves due to TDRs. An aging analysis of the recorded investments in loans, on a disaggregated basis, as of September 30, 2014 and December 31, 2013, is as follows: (in thousands) 90 Days 90 Days 30-89 or Greater Total or Greater Past Due Past Due Past Due Current Total Accruing Real estate - construction $ - $ - $ - $ 33,386 $ 33,386 $ - Real estate - 1 to 4 family residential 1,031 114 1,145 134,142 135,287 - Real estate - commercial 277 159 436 222,676 223,112 - Real estate - agricultural - - - 55,297 55,297 - Commercial 822 89 911 88,028 88,939 - Agricultural - - - 73,594 73,594 - Consumer and other 40 - 40 14,641 14,681 - $ 2,170 $ 362 $ 2,532 $ 621,764 $ 624,296 $ - 90 Days 90 Days 30-89 or Greater Total or Greater Past Due Past Due Past Due Current Total Accruing Real estate - construction $ - $ - $ - $ 23,928 $ 23,928 $ - Real estate - 1 to 4 family residential 1,059 4,000 5,059 103,231 108,290 27 Real estate - commercial - 46 46 206,065 206,111 - Real estate - agricultural - - - 53,834 53,834 - Commercial 88 375 463 86,360 86,823 - Agricultural - - - 81,326 81,326 - Consumer and other 35 - 35 12,760 12,795 - $ 1,182 $ 4,421 $ 5,603 $ 567,504 $ 573,107 $ 27 The credit risk profile by internally assigned grade, on a disaggregated basis, as of September 30, 2014 and December 31, 2013 is as follows: (in thousands) Construction Commercial Agricultural Real Estate Real Estate Real Estate Commercial Agricultural Total Pass $ 27,123 $ 187,646 $ 51,819 $ 74,659 $ 69,265 $ 410,512 Watch 2,826 19,371 3,367 10,310 4,056 39,930 Special Mention - 1,130 - 567 88 1,785 Substandard 3,025 14,101 111 2,679 166 20,082 Substandard-Impaired 412 864 - 724 19 2,019 $ 33,386 $ 223,112 $ 55,297 $ 88,939 $ 73,594 $ 474,328 25 Table Of Contents Construction Commercial Agricultural Real Estate Real Estate Real Estate Commercial Agricultural Total Pass $ 16,887 $ 169,659 $ 51,486 $ 73,073 $ 78,476 $ 389,581 Watch 3,545 20,267 2,051 10,717 1,963 38,543 Special Mention - 798 - 796 9 1,603 Substandard 2,986 14,862 297 1,421 854 20,420 Substandard-Impaired 510 526 - 816 24 1,876 $ 23,928 $ 206,112 $ 53,834 $ 86,823 $ 81,326 $ 452,023 The credit risk profile based on payment activity, on a disaggregated basis, as of September 30, 2014 and December 31, 2013 is as follows: 1-4 Family Residential Consumer Real Estate and Other Total Performing $ 134,817 $ 14,672 $ 149,489 Non-performing 470 9 479 $ 135,287 $ 14,681 $ 149,968 1-4 Family Residential Consumer Real Estate and Other Total Performing $ 107,667 $ 12,740 $ 120,407 Non-performing 623 55 678 $ 108,290 $ 12,795 $ 121,085 9. Other Real Estate Owned The following table provides the composition of other real estate owned as of September 30, 2014 and December 31, 2013: (in thousands) Construction and land development $ 7,064 $ 6,751 1 to 4 family residential real estate 1,343 1,296 Commercial real estate 1,781 814 $ 10,188 $ 8,861 The Company is actively marketing the assets referred in the table above. Management uses appraised values and adjusts for trends observed in the market and for disposition costs in determining the value of other real estate owned. The assets above are primarily located in the metropolitan Des Moines, Iowa and Ames, Iowa areas. 26 Table Of Contents 10.Goodwill As of August 29, 2014, FNB acquired three bank branches located in West Des Moines and Johnston, Iowa, which resulted in the recognition of $1.1million of goodwill.Goodwill recognized in the Acquisition was primarily attributable to an expanded market share and economies of scale expected from combining the operations of the West Des Moines and Johnston, Iowa branches with FNB.
